Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 5/4/22.

Allowable Subject Matter
Claims 1-15, 17, 18 and 20-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a second switch having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to the first current terminal; loop control circuitry coupled to the secondary side of the transformer, and the loop control circuitry comprising: a comparator having a first comparator input, a second comparator input, and a comparator output; a compensation resistor having a first resistor terminal and a second resistor terminal, the first resistor terminal coupled to the fourth current terminal and the second resistor terminal coupled to the first comparator input; and compensation circuitry coupled to the first comparator input and to the second resistor terminal, the compensation circuitry configured to produce a compensated signal; and switch control circuitry coupled to the comparator output, and the switch control circuitry configured to control the first and second switches based on the compensated signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 10, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a compensation resistor having a first resistor terminal and a second resistor terminal, the first resistor terminal adapted to be coupled to a first switch and the second resistor terminal coupled to the first comparator input; and compensation circuitry coupled to the first comparator input and to the second resistor terminal; and switch control circuitry coupled to the comparator output, to the second comparator input, and to the switch control circuitry, the switch control circuitry adapted to be coupled to the first switch and to a second switch .” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 20, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...timing control circuitry configured to produce a sampling enable signal; a sampler coupled to the timing control circuitry, the sampler configured to sample a sensed voltage to produce a sampled voltage based on the sampling enable signal; current generating circuitry coupled to the sampler, and the current generating circuitry configured to produce a compensation current based on a difference between the sampled voltage and a reference voltage; and a compensation resistor coupled to the current generating circuitry.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11264903, Liu; Pei-Hsin et al.	 discloses a power converter with zero-voltage switching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838